          Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 1 of 28



Howard Marc Spector
TBA # 00785023
S.D. Tex. 23274
Sarah M. Cox
TBA #24119316
S.D. Tex. 3408534
SPECTOR & COX, PLLC
12770 Coit Road, Suite 1100
Dallas, Texas 75251
(214) 365-5377
FAX: (214) 237-3380
Hspector@spectorcox.com

PROPOSED COUNSEL
FOR THE DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

In re:                                       §
                                             §
IRON HORSE TOOLS, LLC                        §       Case No. 20-20272
                                             §
         Debtor.                             §       (Chapter 11)

   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN INTERIM AND FINAL
   ORDER TO APPROVE POST-PETITION FINANCING IN ACCORDANCE WITH
                           F.R.B.P. 4001(c)

         This motion seeks an order that may adversely affect you. If you oppose the
         motion, you should immediately contact the moving party to resolve the
         dispute. If you and the moving party cannot agree, you must file a response
         and send a copy to the moving party. You must file and serve your response
         within 14 days of the date this was served on you. Your response must state
         why the motion should not be granted. If you do not file a timely response, the
         relief may be granted without further notice to you. If you oppose the motion
         and have not reached an agreement, you must attend the hearing. Unless the
         parties agree otherwise, the court may consider evidence at the hearing and
         may decide the motion at the hearing.

         Represented parties should act through their attorney.

         Emergency relief has been requested. If the Court considers the motion on an
         emergency basis, then you will have less than 21 days to answer. If you object
         to the requested relief or if you believe that the emergency consideration is not
         warranted, you should file an immediate response.




MOTION TO APPROVE POST-PETITION FINANCING – Page 1
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 2 of 28




       A hearing has been scheduled for on the foregoing matter for August 21, 2020,
       at 2:30 p.m. (Central Time) by telephone and/or video conference.

       Audio communication will be by use of the Court’s dial-in facility. You may
       access the facility at 832-917-1510. You will be responsible for your own long-
       distance charges. Once connected, you will be asked to enter the conference
       room number. Judge Jones’s conference room number is 205691.

       You may view video via GoToMeeting. To use GoToMeeting, the Court
       recommends that you download the free GoToMeeting application. To
       connect, you should enter the meeting code “Judge Jones” in the GoToMeeting
       app or click the link on Judge Jones’s home page on the Southern District of
       Texas website at https://www.txs.uscourts.gov/content/chief-united-states-
       bankruptcy-judge-david-r-jones. Once connected, click the settings icon in the
       upper right corner and enter your name under the personal information
       setting.

       Hearing appearances must be made electronically in advance of the hearing.
       To make your electronic appearance, go to the Southern District of Texas
       website at https://www.txs.uscourts.gov/, and select “Bankruptcy Court” from
       the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge
       Jones. Under “Electronic Appearance” select “Click here to submit Electronic
       Appearance.” Select the case name, complete the required fields, and click
       “Submit” to complete your appearance.

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

       COMES NOW Iron Horse Tools, LLC (the "Debtor") and files this Motion to Approve

Post-Petition Financing in Accordance with F.R.B.P. 4001(c) (this "Financing Motion"), and, in

support thereof, the Debtor states as follows:

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.

This matter constitutes a core proceeding as defined in 28 U.S.C. §§ 157(b)(2). Venue for this

case is properly laid in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicate for the relief sought herein is 11 U.S.C. § 364 and Federal

Rule of Bankruptcy Procedure 4001(c).

       3.      On August 18, 2020, the Debtor filed a voluntary petition for relief under Chapter

11 of Title 11 of the United States Code (the "Bankruptcy Code").

MOTION TO APPROVE POST-PETITION FINANCING – Page 2
           Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 3 of 28




       4.      The Debtor is national provider of pressure control-related equipment and services

with seven locations supporting oil and gas operations throughout the country. Among other

services, the Debtor provides chokes and related pressure control equipment and software, mud-

gas devices, rotating control devices and testing services throughout the United States.

       5.      Aside from taxing authorities, the Debtor has one secured creditor, Bluehenge

Capital Secured Debt SBIC, L.P. (“Lender”) which has a lien securing debt of approximately $15

million. The Debtor has unsecured claims totaling approximately $5.1 million.

       6.      The Debtor expects to promptly seek Court approval to employ an investment

banker to market the Debtor for sale in order to maximize a recovery for its creditors and equity

holders.

       7.      The Debtor requires post-petition financing to bridge any gap between monthly

payables and revenue so as to afford the investment banker sufficient time to undertake and

complete a marketing process, and to close any transaction. If the marketing process is

unsuccessful, the Debtor requires the same financing to propose and confirm a plan.

                                    RELIEF REQUESTED

       8.      By this Financing Motion, the Debtor seeks approval from this Court, to obtain

financing in an amount not to exceed $1,500,000 (the "Post-Petition Financing") and to enter into

the proposed DIP Loan Financing Agreement (the “Post-Petition Financing Agreement”) and

Debtor in Possession Promissory Note (“Note”) (together with the Post-Petition Financing

Agreement, the “Loan Documents”) attached hereto as Exhibit “A1” and “Exhibit “A2”. Pursuant

to 11 U.S.C. §§ 105, 362(a), 364(c)(1), 364(c)(2), 364(c)(3), and 364(d) and Bankruptcy Rules

4001 and 9014, the Debtor requests approval of interim and final orders approving the Post-

Petition Financing. Lender has agreed to provide the Post-Petition Financing, provided that it is



MOTION TO APPROVE POST-PETITION FINANCING – Page 3
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 4 of 28




granted liens and security interests in all of the Debtor's assets (junior only to the existing liens on

all of the assets of the Debtor), together with a superpriority administrative expense claim under

Section 364(c)(1) to secure the Post-Petition Financing advanced by to or for the benefit of the

Debtor's estate. The Lender has agreed to provide the necessary funding, so long as the advances

made by the Lender are afforded the protections set forth in the Post-Petition Financing

Agreement.

       9.       The following chart is provided in compliance with Federal Rule of Bankruptcy

Procedure 4001(c)(1)(B):

 Type of Provision and      Summary, Nature, Extent, and        Reasons                  Specific Location
 Relevant Rule              Explanation                                                  of The Provision
 Interest rate; F.R.B.P.    9% non default; 18% default.        Compensation to          Note § 3
 4001(c)(1)(B)                                                  Lender for risk and
                                                                use of advanced funds
 Maturity; F.R.B.P.         Plan confirmation or August 20,     Provides time for plan   Note § 2
 4001(c)(1)(B)              2021, whichever is earlier          and marketing of
                                                                Debtor
 Events of default;           • the failure of Borrower to      Lender’s condition of    Post-Petition
 F.R.B.P. 4001(c)(1)(B)          pay the amount of the DIP      loan                     Financing
                                 Note in full, with interest,                            Agreement at ¶ 7
                                 on or before August 20,
                                 2021
                              • the filing of a plan of
                                 reorganization by
                                 Borrower that does not
                                 repay the DIP Note in full;
                              • the Borrower’s failure to
                                 make any payment
                                 required with respect to the
                                 DIP Note;
                              • the Borrower’s failure to
                                 timely promptly provide
                                 Lender any required
                                 financial reports required
                                 hereby or any other
                                 requested financial
                                 information;
                              • the Borrower’s failure to
                                 adhere to the court-
                                 approved budget.
 Borrowing limits;          $1,500,000.00                       Maximum availability     Note at p.1; Post-
 F.R.B.P. 4001(c)(1)(B)                                         made available by        Petition Financing
                                                                Lender                   Agreement at p. 4


MOTION TO APPROVE POST-PETITION FINANCING – Page 4
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 5 of 28



Borrowing conditions;        • Monies are to be used fund        Lender’s condition of   Post-Petition
F.R.B.P. 4001(c)(1)(B)          the operations of Borrower       loan                    Financing
                                in accordance with the                                   Agreement at ¶ 2
                                court-approved budget and
                                to fund the payment of legal
                                fees and costs associated
                                with the bankruptcy
                             • Debtor to provide 13 week
                                cash flow forecast with
                                Vendor Payment Plan and
                                Cost Reduction Plan
                             • Debtor to provide periodical
                                financial reports required
                                under Note Purchase
                                Agreement
                             • Debtor to deliver to Lender
                                on biweekly basis updated
                                accounts receivable, cash
                                collateral, and borrowing
                                base report
                             • Borrower to deposit (or
                                direct customers to deposit)
                                all payments into a bank
                                account under the control of
                                Lender at a bank approved
                                by the Office of the United
                                States Trustee or the
                                Bankruptcy Court.
                             • Borrower shall not maintain
                                other bank accounts
Liens; F.R.B.P.              • First priority other than tax     Compensation to         Post-Petition
4001(c)(1)(B)(i)                liens (subject to professional   Lender for risk and     Financing
                                carve-out)                       use of advanced funds   Agreement at ¶ 3
                             • superpriority expense claim
Determination of the        Waived by Debtor                     Lender’s condition of   Post-Petition
Validity et al. of Claims                                        loan                    Financing
that Arose Prior to                                                                      Agreement at ¶ 3,
Bankruptcy Case.                                                                         11
4001(c)(1)(B)(iii)
Waiver and Release of        • Debtor waives the right to        Lender’s condition of   Post-Petition
claims; F.R.B.P.               seek a surcharge pursuant to      loan                    Financing
4001(c)(1)(B)(viii)            Section 506 (c) of the                                    Agreement at ¶ 3,
                               United States Bankruptcy                                  7, 10, 11
                               Code;
                             • waives any and all claims
                               and defenses against Lender,
                               including any causes of
                               action arising under Chapter
                               5 of the United States
                               Bankruptcy Code
                             • Debtor waives the right to
                               notice prior to action by


MOTION TO APPROVE POST-PETITION FINANCING – Page 5
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 6 of 28



                                Lender in the event of
                                default.
 Indemnification;          Debtor indemnifies and holds          Lender’s condition of   Post-Petition
 F.R.B.P.                  harmless lender and its               loan                    Financing
 4001(c)(1)(B)(ix)         successors, assigns, parents,                                 Agreement at ¶ 9,
                           subsidiaries, affiliates, officers,                           10
                           employees, directors, agents and
                           attorneys

The Debtor does not believe that any other provisions of Federal Rule of Bankruptcy Procedure

4001(c)(1)(B) apply to the Post-Petition Financing.

       10.     The Debtor is unable to obtain unsecured credit allowable under 11 U.S.C.

§ 503(b)(1), or pursuant to 11 U.S.C. §§ 364(a) and (b). Other than the Lender's proposed

advances, and the consensual use of cash collateral of the Lender, no source of credit for the

Debtor's estate exists, whether interim or otherwise.

       11.     The extension of credit as provided under the terms and conditions hereof is

necessary to preserve the Debtor's estate and its assets. In the absence of such financing, the Debtor

will not have the financial wherewithal to operate, to market its assets for sale, or to maximize the

value of the Debtor’s assets.

                                     LAW AND ARGUMENT

       12.     The Court should authorize the Debtor, as an exercise of its sound business

judgment, to enter into the Post-Petition Financing Agreement so as to obtain access to the Post-

Petition Financing.

       The Post-Petition Financing is an Exercise of the Debtor’s Sound Business Judgment

       13.     Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor-in-possession considerable deference in acting in accordance with their business judgment

in obtaining postpetition secured credit, so long as the agreement to obtain such credit does not



MOTION TO APPROVE POST-PETITION FINANCING – Page 6
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 7 of 28




run afoul of the Bankruptcy Code. See, e.g., In re N. Bay Gen. Hosp., Inc., No. 08-20368 (Bankr.

S.D. Tex. July 11, 2008) (order approving postpetition financing on an interim basis as exercise of

debtors’ business judgment); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)

(“[C]ourts will almost always defer to the business judgment of a debtor in the selection of the

lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. at 40 (“[C]ases consistently reflect that the

court’s discretion under section 364 is to be utilized on grounds that permit reasonable business

judgment to be exercised so long as the financing agreement does not contain terms that leverage

the bankruptcy process and powers or its purpose is not so much to benefit the estate as it is to

benefit a party-in-interest.”).

        14.     To determine whether the business judgment standard is met, a court need only

“examine whether a reasonable businessperson would make a similar decision under similar

circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In re Curlew

Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should not second

guess a debtor’s business decision when that decision involves “a business judgment made in good

faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under the

[Bankruptcy] Code”).

        15.     When considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., 294 B.R. at 886; see also Unsecured Creditors’ Comm.

Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen McLean Oil Co., Inc.), 65 B.R.

358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into “hard bargains” to

acquire funds for its reorganization).




MOTION TO APPROVE POST-PETITION FINANCING – Page 7
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 8 of 28




                              The Debtor Should Be Authorized to Grant
                             Liens and Superpriority Claims to the Lender

        16.     The Debtor intends to provide security interests and liens as set forth in the Post-

Petition Financing Agreement pursuant to section 364(c) of the Bankruptcy Code. Specifically,

the Debtor proposes to provide to the Lender continuing, valid, binding, enforceable, non-

avoidable, and automatically and properly perfected postpetition security interests in, and liens on,

Lender’s pre-petition collateral.

        17.     The statutory requirement for obtaining postpetition credit under section 364(c) of

the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to obtain

unsecured credit allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. §

364(c); see In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under

section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained).

        18.     Courts have articulated a three-part test to determine whether a debtor is entitled to

financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether: (a)

the debtor is unable to obtain unsecured credit under section 364(b) of the Bankruptcy Code, i.e.,

by allowing a lender only an administrative claim; (b) the credit transaction is necessary to preserve

the assets of the estate; and (c) the terms of the transaction are fair, reasonable, and adequate, given

the circumstances of the debtor-borrower and proposed lenders. See In re Ames Dep’t Stores, 115

B.R. at 37–40; see also In re St. Mary Hosp., 86 B.R. 393, 401-02 (Bankr. E.D. Pa. 1988); In re

Crouse Grp., 71 B.R. at 549.

        19.     The Debtor meets this test. Due to the Debtor’s financial condition and the current

macroeconomic climate, no lenders are willing to provide postpetition financing with beneficial

terms and conditions junior to the Lender. The Lender will not fund under the Post-Petition

MOTION TO APPROVE POST-PETITION FINANCING – Page 8
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 9 of 28




Financing Agreement on any other terms, and no other party has presented a better debtor-in-

possession financing proposal. Absent the Post-Petition Financing Agreement, which will provide

certainty that the Debtor will have sufficient liquidity to operate its business in the ordinary course,

the value of the Debtor’s estate would be impaired. Given the Debtor’s circumstances, the Debtor

believes that the terms of the Post-Petition Financing Agreement, as set forth in the Loan

Documents are fair, reasonable, and adequate. For all these reasons, the Debtor has met the

standard for obtaining postpetition financing.

        20.      In the event a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

debt (1) with priority over any or all administrative expenses of the kind specified in section 503(b)

or 507(b) of [the Bankruptcy Code]; (2) secured by a lien on property of the estate that is not

otherwise subject to a lien; or (3) secured by a junior lien on property of the estate that is subject

to a lien.” The Debtor is unable to obtain unsecured credit in the magnitude of the Post-Petition

Financing. Therefore, approving superpriority claims in favor of the Lender is reasonable and

appropriate.

               Failure to Obtain Immediate Interim Access to the Post-Petition Financing
                            Would Cause Immediate and Irreparable Harm.

        21.      Bankruptcy Rules 4001(c) provide that a final hearing on a motion to obtain credit

pursuant to section 364 of the Bankruptcy Code may not be commenced earlier than 14 days after

the service of such motion. Upon request, however, the Court may conduct a preliminary,

expedited hearing on the motion and authorize the obtaining of credit to the extent necessary to

avoid immediate and irreparable harm to a debtor’s estate.




MOTION TO APPROVE POST-PETITION FINANCING – Page 9
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 10 of 28




        22.     For the reasons noted above, the Debtor has an immediate post-petition need to use

the funds provided by the Post-Petition Financing. The Debtor cannot maintain the value of its

estate during the pendency of the chapter 11 case without access to this liquidity.

        23.     The Debtor requests that the Court hold and conduct a hearing to consider entry of

an interim order authorizing the Debtor to access the Post-Petition Financing as needed and on the

terms provided in the interim order. This relief will enable the Debtor to preserve and maximize

value and, therefore, avoid immediate and irreparable harm and prejudice to its estate and all

parties in interest, pending the Final Hearing

                                     Request for Final Hearing

        24.     Pursuant to Bankruptcy Rule 4001(c)(2), the Debtor requests that the Court set a

date for the final hearing within approximately 30 days after the Petition Date, and fix the time

and date prior to the final hearing for parties to file objections to this motion.

                                                 Notice

        25.     The Debtor will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the Southern District of Texas; (b) holders of the 20 largest unsecured claims against the

Debtor; (c) counsel to the Lender and (d) any party that requests service pursuant to Bankruptcy

Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

further notice need be given.

                                          No Prior Request

        26.     No prior request for the relief sought in this motion has been made to this or any

other court.

        WHEREFORE, the Debtor respectfully requests that this Court (i) grant the relief sought

in this Financing Motion and enter an interim and final orders authorizing the Debtor to enter into



MOTION TO APPROVE POST-PETITION FINANCING – Page 10
       Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 11 of 28




the Post-Petition Financing Agreement, and (ii) grant the Debtor such other and further relief as

may be just and equitable.

       Dated: August 18, 2020.

                                                    Respectfully submitted,


                                                    By:     /s/ Howard Marc Spector
                                                           Howard Marc Spector
                                                           TBA #00785023
                                                           S.D. Tex. 23274


                                                    SPECTOR & COX, PLLC
                                                    Banner Place, Suite 1100
                                                    12770 Coit Road
                                                    Dallas, Texas 75251
                                                    (214) 365-5377
                                                    FAX: (214) 237-3380
                                                    EMAIL: hspector@spectorcox.com

                                                    PROPOSED COUNSEL FOR DEBTOR




MOTION TO APPROVE POST-PETITION FINANCING – Page 11
         Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 12 of 28
                                  Exhibit A1



                               DIP LOAN FINANCING AGREEMENT

        This DIP Loan Financing Agreement (this “Agreement”), dated as of August __, 2020, is

made by and between IRON HORSE TOOLS, L.L.C., a Texas limited liability company, and a

debtor in possession under Case No. __________ (the “Case”) pending in the United States

Bankruptcy Court for the Southern District of Texas (“Borrower”), and BLUEHENGE CAPITAL

SECURED DEBT SBIC, L.P., Texas limited liability company (“Lender”).

        WHEREAS, Borrower and Lender are parties to that certain Secured Note Purchase

Agreement dated as of June 30, 2017, as amended by the First Amendment to Note Purchase

Agreement dated as of December 18, 2017, by the Second Amendment to Note Purchase

Agreement dated as of September 19, 2018, as amended and restated by that certain Amended and

Restated Secured Note Purchase Agreement as of October 25, 2018, as amended by First

Amendment to Amended and Restated Note Purchase Agreement dated as of April 30, 2020 (as

so amended, the “Note Purchase Agreement”),1 by which, upon the terms and subject to the

conditions set forth in the Note Purchase Agreement, the Lender extended to the Borrower a

multiple advance, non-revolving term loan in an aggregate amount not to exceed $18,500,000.00,

evidenced by Borrower’s issuance of that certain Secured Promissory Note dated October 25,

2018, payable to Lender in the principal amount of $18,500,000 (the “Existing Note”);

        WHEREAS, as security for payment of the Existing Note and the payment and

performance of other obligations under the Note Purchase Agreement and the Related Documents

and all amendments and modifications thereof, the Borrower entered into a Security and Pledge

Agreement with Lender as of June 30, 2017 pursuant to which it granted Lender with a security

interest in substantially all of its personal property (the “Security Agreement”);


1
        Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Note
Purchase Agreement or the Forbearance (as defined below).
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 13 of 28




        WHEREAS, Borrower, Lender, and J. Chris McClanahan entered into that certain

Forbearance Agreement (the “Forbearance”) dated November 4, 2019, wherein Borrower

acknowledged, inter alia, (i) the existence of defaults and events of default under the Note

Purchase Agreement and (ii) that Lender had the right to one or more of the following options: (i)

all rights and remedies granted to it under the Existing Note, the Note Purchase Agreement, the

other Related Documents and this Agreement; (ii) all rights of a creditor under Applicable Law

(including the UCC); (iii) right to accelerate payment of the Existing Note; and (iv) the right to

exercise any and all rights, powers and remedies at law, in equity or by statute, in such manner as

Lender shall determine in its sole and exclusive discretion;

        WHEREAS, in exchange for and in consideration of Lender’s agreement to forbear,

Borrower granted the releases contained in the Forbearance;

        WHEREAS, in exchange for and in consideration of Lender’s agreement to forbear,

Borrower expressly acknowledged and agreed that the Note Purchase Agreement and Related

Documents constitute legal, valid, and binding obligations enforceable in accordance with their

terms by Lender against the Borrower, and expressly reaffirmed each of its respective obligations

under the Note Purchase Agreement and Related Documents.               Borrower further expressly

acknowledged and agreed that Lender has a valid, duly perfected, first priority and fully

enforceable security interest in and lien against each item of Collateral defined in the Note

Purchase Agreement and Related Documents except as otherwise set forth in the Note Purchase

Agreement and Related Documents. Borrower further agreed that it would not dispute the validity

or enforceability of the Note Purchase Agreement, Related Documents or the Forbearance or any

of its respective obligations thereunder, or the validity, priority, enforceability or extent of

Lender’s security interest in or lien against any item of Collateral, in any judicial, administrative



                                                 2
5130799_6
          Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 14 of 28




or other proceeding, either during or following the termination or expiration of the Forbearance

Period;

          WHEREAS, in exchange for and in consideration of Lender’s agreement to forbear,

Borrower represented and warranted that there was no defense, offset, compensation, counterclaim

or reconventional demand with respect to amounts due under, or performance of the terms of, the

Note Purchase Agreement, the Related Documents or the Forbearance; and to the extent any such

defense, offset, compensation, counterclaim or reconventional demand or other causes of action

might exist, whether known or unknown, such items were waived by Borrower. Borrower further

acknowledged that the Lender had fully performed and had fully complied with all requirements

and obligations under the Note Purchase Agreement and Related Documents that were required

to be performed by the Lender;

          WHEREAS, the Forbearance has expired by its own terms and, but for the protections of

the automatic stay, Lender has the right to exercise all rights, powers, and remedies existing under

the Note Purchase Agreement and any other documents entered into by Lender and Borrower and

Lender has in fact accelerated payment of the Note by notice to Borrower dated July 1, 2020 and

commenced the accrual of the Default Interest Rate;

          WHEREAS, as of the date of the filing of the bankruptcy case (the “Petition Date”), the

Existing Note had an outstanding principal balance of $15,026,550.41 as of August 18, 2020, is

outstanding under the Note (the “Existing Indebtedness”);

          WHEREAS, Borrower is debtor in possession in Case No. 20-_____ pending in the United

States Bankruptcy Court for the Southern District of Texas (the “Case”), and the Court in that Case

has issued an order dated ________, 2020 authorizing the transactions contemplated hereby and




                                                 3
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 15 of 28




extends the benefits and security provided by the Collateral granted by Borrower to the new

multiple advance loan facility contemplated hereby on the terms set forth in such order; and

        WHEREAS, Borrower requires funding to operates its business in the ordinary course and

has requested that Lender provide it with a new multiple advance, non-revolving working capital

line of credit in a maximum aggregate amount of $1,500,000.00 to fund Borrower’s operations, to

pay legal fees and costs of documentation of this Agreement, and to pay fees and expenses

associated with the bankruptcy of Borrower, and Lender is willing to provide such loan facility on

the terms and conditions described herein.

        NOW THEREFORE, in consideration of the mutual covenants, terms and conditions set

forth herein, and for other good and valuable consideration the receipt and sufficiency of which

are hereby acknowledged, Borrower and Lender agree as follows:

        1. Borrower acknowledges that the balance of the Existing Indebtedness set forth in the

            recitals hereto are correct and that said Existing Indebtedness is fully due and owing by

            Borrower as of the date hereof.

        2. Contemporaneously herewith, Borrower has executed and delivered to Lender that

            certain Debtor-in-Possession Promissory Note payable to the order of Lender in the

            amount of $1,500,000.00 (or such lesser amount as actually advanced) on demand, or

            if no demand is made, on in full on the earlier to occur of (i) the entry of a final, non-

            appealable order confirming a plan of reorganization or liquidation in the Case or (ii)

            August 20, 2021, and bearing interest at the rate or rates described therein (said

            promissory note, as amended or modified from time to time, together with any

            promissory note or notes given in renewal or replacement therefor, the “DIP Note”).

            Interest shall be due and payable monthly in accordance with the terms of the DIP Note.



                                                  4
5130799_6
            Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 16 of 28




                Borrower may make requests for advances from Lender weekly under the DIP Note to

                use to fund the operations of Borrower in accordance with the court-approved budget

                and to fund the payment of legal fees and costs associated with the bankruptcy of

                Borrower and the documentation of this Agreement. Lender may, but shall not be

                obligated, to make any such requested advance, each of which shall be completely

                optional on the part of Lender.

                In no event shall an advance under the DIP Note be made hereunder unless and until

                Lender has received an acceptable 13-week cash flow forecast supported by an

                accompanying Vendor Payment Plan and Cost Reduction Plan that shows the

                Borrower reaching a cash flow negative monthly deficit of no more than $150,000

                (based on a four calendar month retroactive average) by the last day of the 4th month

                following the Case filing date. The term “Loan Documents” as defined in the Note

                Purchase Agreement shall be deemed to include such agreements relating to the

                Borrower’s Kleberg Bank, NA deposit accounts.


`               At its discretion, Lender may release its cash collateral held at Kleberg Bank, NA, or

                any other bank, to supplement or substitute for advances requested under the DIP

                Note.



            3. Borrower (by virtue of and in accordance with a final order of the Bankruptcy Court):

                (i) agrees that the Security Agreements heretofore granted encumbering Collateral

                owned by it are hereby amended to secure payment of the DIP Note as part of the

                indebtedness secured by such security agreements, along with all other Existing

                Indebtedness and other obligations already secured by such security agreements; (ii)


                                                    5
    5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 17 of 28




            acknowledges the validity, perfection, and priority of the Existing Indebtedness, which

            is secured by a lien entitled to preference and priority over the claims of all other

            creditors; (iii) waives the right to seek a surcharge pursuant to Section 506(c) of the

            United States Bankruptcy Code; and (iv) waives any and all claims and defenses it may

            now have or which may hereafter accrue against Lender, including any causes of action

            arising under Chapter 5 of the United States Bankruptcy Code. In addition, the

            obligations of this Agreement and repayment of the DIP Note, as well as the Debtor’s

            DIP Loan Expense Obligation (as defined below), must, and shall, be secured by

            priming liens on all of Borrower’s assets as set forth in an order or orders to be entered

            by the Bankruptcy Court. Finally, Lender must, and shall, also be provided with a

            superpriority-expense claim as set forth in any order or orders to be entered by the

            Bankruptcy Court.

        4. The extension of any new credit by Lender under the DIP Note shall not in any way

            constitute a waiver of the existing Events of Default under the Existing Note or the

            Note Purchase Agreement.

        5. During the term of the DIP Note, Borrower shall timely provide Lender with the

            periodic financial reports required by Note Purchase Agreement (other than the audited

            annual financial statements of Borrower). Notwithstanding the foregoing and without

            limiting Lender’s discretion, Borrower shall deliver to Lender on a biweekly basis an

            updated accounts receivable, cash collateral, and borrowing base report, in a form

            acceptable to Lender. In addition, Borrower shall promptly notify Lender upon receipt

            of any information concerning the creditworthiness of any of Borrower’s customers.




                                                  6
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 18 of 28




        6. Borrower will advise its customers to pay Accounts owed by any one or more (or all)

            of them to a bank account under the control of Lender at a bank approved by the Office

            of the United States Trustee or the Bankruptcy Court. In the event a customer shall

            send payments directly to Borrower, Borrower shall immediately deposit those sums

            into a bank account under the control of Lender at a bank approved by the Office of the

            United States Trustee or the Bankruptcy Court. Borrower shall not maintain other bank

            accounts and shall transfer all funds from any other accounts to the bank accounts under

            the control of Lender.

        7. Unless waived by Lender in writing, an Event of Default shall be deemed to exist

            under this Agreement and the DIP Note upon the occurrence and during the

            continuance of any of the following: (i) the failure of Borrower to pay the amount of

            the DIP Note in full, with interest, on or before August 20, 2021; (ii) the filing of a

            plan of reorganization by Borrower that does not repay the DIP Note in full; (iii) the

            Borrower’s failure to make any payment required with respect to the DIP Note; (iv)

            the Borrower’s failure to timely promptly provide Lender any financial reports

            required hereby or any other reasonably requested financial information; or (v) the

            Borrower’s failure to adhere to the court-approved budget. Should an Event of

            Default occur or exist, Lender shall have the immediate right, at the sole discretion

            of Lender and without notice, demand, presentment, notice of nonpayment or

            nonperformance, protest, notice of protest, notice of intent to accelerate, notice of

            acceleration, or any other notice or any other action (ALL OF WHICH

            BORROWER HEREBY EXPRESSLY WAIVES AND RELINQUISHES TO

            THE EXTENT PERMITTED BY LAW): (a) to declare the entire unpaid balance



                                                 7
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 19 of 28




            of the indebtedness evidenced by the DIP Note (including, without limitation, the

            outstanding principal balance hereof, all sums advanced or accrued, and all accrued

            but unpaid interest thereon) at once immediately due and payable (and upon such

            declaration, the same shall be at once immediately due and payable) and may be

            collected forthwith, whether or not there has been a prior demand for payment and

            regardless of the stipulated date of maturity; (b) to foreclose any Liens and security

            interests securing payment hereof or thereof (including, without limitation, any Liens

            and security interests granted to Lender pursuant to the Security Agreement or

            otherwise); and (c) to exercise any of Lender's other rights, powers, recourses and

            remedies under the Loan Documents, with respect to any amounts advanced by

            Lender pursuant to this Agreement, or at law or in equity, and the same (i) shall be

            cumulative and concurrent, (ii) may be pursued separately, singly, successively, or

            concurrently against any Borrower or others obligated for the repayment of the DIP

            Note or any part hereof, or against any one or more of them, at the sole discretion of

            Lender, (iii) may be exercised as often as occasion therefor shall arise, it being agreed

            by Borrower that the exercise, discontinuance of the exercise of or failure to exercise

            any of the same shall in no event be construed as a waiver or release thereof or of any

            other right, remedy, or recourse, and (iv) are intended to be, and shall be,

            nonexclusive. All rights and remedies of Lender hereunder and under the other Loan

            Documents, with respect to any amounts advanced by Lender pursuant to this

            Agreement shall extend to any period after the initiation of foreclosure proceedings,

            judicial or otherwise.


        8. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS
           TO THE CONTRARY, BORROWER WAIVES AND RELINQUISHES, TO

                                                  8
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 20 of 28



            THE EXTENT PERMITTED BY LAW, PRESENTMENT FOR PAYMENT,
            DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE,
            PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
            ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER
            NOTICES OR ANY OTHER ACTION. BORROWER WAIVES AND
            RELINQUISHES, TO THE FULLEST EXTENT PERMITTED BY LAW,
            ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
            REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION,
            STAY, EXTENSION, REDEMPTION, APPRAISEMENT, EXEMPTION
            AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
            CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA
            AND OF EACH STATE THEREOF, BOTH AS TO ITSELF AND IN AND
            TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST THE
            ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS
            EVIDENCED BY THIS PROMISSORY NOTE OR BY THE OTHER LOAN
            DOCUMENTS.

        9. Borrower agrees that all costs and expenses of counsel to Lender incurred to document

            this Agreement and the DIP Note, to draft and/or comment on appropriate pleadings,

            proposed orders and other documents that will be submitted in the Case to approve this

            Agreement and the funding to be provided thereby, and to attend meetings and hearings

            as appropriate regarding this Agreement and such funding, and such reimbursement

            obligation (the “Debtor’s DIP Loan Expense Obligation”) shall also be secured by the

            security agreements and guaranties executed by the undersigned in favor of Lender.

            All amounts owed to Lender in accordance with this paragraph shall be in addition to

            the principal amount owed to Lender pursuant to the DIP Note.


        10. IN FURTHER CONSIDERATION OF LENDER’S EXECUTION OF THIS

            AMENDMENT, BORROWER, INDIVIDUALLY AND ON BEHALF OF ITS

            SUCCESSORS AND ASSIGNS (INCLUDING, WITHOUT LIMITATION, ANY

            ANY DEBTOR-IN-POSSESSION), HEREBY FOREVER RELEASES LENDER

            AND ITS SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES, AFFILIATES

            (BUT NOT ANY AFFILIATE THAT IS A MEMBER OF THE BORROWER),


                                                9
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 21 of 28




            OFFICERS,    EMPLOYEES,    DIRECTORS,   AGENTS     AND    ATTORNEYS

            (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL DEBTS,

            CLAIMS, DEMANDS, LIABILITIES, RESPONSIBILITIES, DISPUTES, CAUSES,

            DAMAGES, ACTIONS AND CAUSES OF ACTIONS (WHETHER AT LAW OR IN

            EQUITY) AND OBLIGATIONS OF EVERY NATURE WHATSOEVER,

            WHETHER LIQUIDATED OR UNLIQUIDATED, WHETHER KNOWN OR

            UNKNOWN, MATURED OR UNMATURED, FIXED OR CONTINGENT

            (COLLECTIVELY, “CLAIMS”) THAT BORROWER MAY HAVE AGAINST THE

            RELEASEES WHICH ARISE FROM OR RELATE TO ANY ACTIONS WHICH

            THE RELEASEES MAY HAVE TAKEN OR OMITTED TO TAKE PRIOR TO THE

            DATE OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, WITH

            RESPECT TO THE OBLIGATIONS, ANY COLLATERAL, THE NOTE

            PURCHASE AGREEMENT AND RELATED DOCUMENTS AND ANY THIRD

            PARTIES LIABLE IN WHOLE OR IN PART FOR THE OBLIGATIONS. THIS

            PROVISION SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT

            WHETHER OR NOT (I) THE BORROWER SHALL SATISFY ALL OTHER

            PROVISIONS    OF   THIS   AMENDMENT     OR   THE   NOTE    PURCHASE

            AGREEMENT AND RELATED DOCUMENTS INCLUDING PAYMENT IN FULL

            OF ALL OBLIGATIONS, OR (II) THIS AMENDMENT OTHERWISE IS

            TERMINATED.



            THE BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD THE

            RELEASEES HARMLESS WITH RESPECT TO ANY AND ALL LIABILITIES,



                                         10
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 22 of 28




            OBLIGATIONS, LOSSES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,

            COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE

            WHATSOEVER INCURRED BY THE RELEASEES, OR ANY OF THEM,

            WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL, AS A RESULT OF OR

            ARISING FROM OR RELATING TO ANY PROCEEDING BY, OR ON BEHALF

            OF ANY PERSON, INCLUDING, WITHOUT LIMITATION, OFFICERS,

            DIRECTORS,       AGENTS,       TRUSTEES,       CREDITORS,        PARTNERS       OR

            SHAREHOLDERS OF THE BORROWER, WHETHER THREATENED OR

            INITIATED, ASSERTING ANY CLAIM FOR LEGAL OR EQUITABLE REMEDY

            UNDER ANY STATUTES, REGULATION OR COMMON LAW PRINCIPLE

            ARISING     FROM OR        IN CONNECTION          WITH     THE    NEGOTIATION,

            PREPARATION,            EXECUTION,           DELIVERY,           PERFORMANCE,

            ADMINISTRATION AND ENFORCEMENT OF THIS AMENDMENT, THE NOTE

            PURCHASE AGREEMENT AND RELATED DOCUMENTS OR ANY OTHER

            DOCUMENT EXECUTED IN CONNECTION THEREWITH. THE FOREGOING

            INDEMNITY SHALL SURVIVE THE PAYMENT IN FULL OF THE NOTE AND

            ALL OTHER OBLIGATIONS OF BORROWER TO LENDER UNDER THE NOTE

            PURCHASE       AGREEMENT        AND     RELATED      DOCUMENTS         AND     THE

            TERMINATION OF THE NOTE PURCHASE AGREEMENT AND RELATED

            DOCUMENTS.

        11. Borrower expressly acknowledges and agrees that the Note Purchase Agreement, the

            DIP Loan Agreement, the Existing Note, the DIP Note and Related Documents

            constitute legal, valid and binding obligations enforceable in accordance with their



                                               11
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 23 of 28




            terms by Lender against the Borrower, and expressly reaffirms each of its respective

            obligations under each of those agreements which pre-date this Agreement. Borrower

            further expressly acknowledges and agrees that Lender has a valid, duly perfected, first

            priority and fully enforceable security interest in and lien against each item of Collateral

            defined in the Security Agreement and Related Documents subject only to the liens of

            ad valorem taxing authorities. Borrower agrees that it shall not dispute the validity or

            enforceability of the Note Purchase Agreement, the DIP Loan Agreement, the Existing

            Note, the DIP Note and the Related Documents or any of their respective obligations

            thereunder, or the validity, priority, enforceability or extent of Lender’s security

            interest in or lien against any item of Collateral, in any judicial, administrative or other

            proceeding, either during or following the termination or expiration of this Agreement.

        12. This Agreement and the DIP Note shall be governed by and construed in accordance

            with the laws of the State of Texas without regard to its conflict of law rules.

        13. THIS AGREEMENT, TOGETHER WITH THE DIP NOTE AND THE OTHER LOAN

            DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES

            AND     MAY      NOT     BE     CONTRADICTED           BY    EVIDENCE        OF    PRIOR,

            CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE

            PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE

            PARTIES.



               [Remainder of page intentionally left blank; signature pages follow]




                                                  12
5130799_6
        Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 24 of 28




        IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement effective

as of August __, 2020.


                           BORROWER:

                           IRON HORSE TOOLS, L.L.C.



                         By:

                         Its:


                           LENDER:


                           BLUEHENGE CAPITAL SECURED DEBT SBIC, L.P.

                                By: BLUEHENGE CAPITAL SECURED DEBT SBIC GP,
                                    LLC, its General Partner

                                     By:
                                           Ari David Kocen, Managing Member




                                            13
5130799_6
              Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 25 of 28
                                       Exhibit A2



             Debtor-In-Possession Promissory Note (“DIP Note”)
         Maker                                Iron Horse Tools, L.L.C.
         Payee                                Bluehenge Capital Secured Debt SBIC, L.P.
         Principal Amount                     $1,500,000.00
         Date of Note                         August ___, 2020
         Made At                              Corpus Christi, Texas

        FOR VALUE RECEIVED, the Maker hereby promises to pay to the order of the Payee the principal amount
of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($1,500,000.00), or such lesser amounts
as may be accurately reflected from time to time on the books and records of Payee as evidencing the aggregate unpaid
principal balance of loan advances made to Maker from time to time as provided below, upon the terms and subject to
the conditions set forth in this Debtor-In-Possession Promissory Note (“DIP Note”).

         Section 1.          Definitions and Miscellaneous Provisions
         All capitalized terms not otherwise defined in this DIP Note shall have the definition and meaning set forth in the DIP
Loan Financing Agreement between Maker and Payee dated as of August __, 2020 (the “DIP Loan Agreement”),which
definitions are, to the extent applicable, incorporated herein by reference. This DIP Note may evidence multiple loan Advances
to be made at Payee’s discretion in accordance with the terms of the DIP Loan Agreement. The provisions of Section 11 of
the Note Purchase Agreement described in the DIP Loan Agreement are applicable to this DIP Note and are incorporated herein
by reference.

          Section 2.        Maturity and Pay Off
          The unpaid Principal Amount of this DIP Note, together with all accrued but unpaid Interest and Assessments, shall
be due and payable in full on August 20, 2021 (the “Maturity Date”). In addition, all accrued and unpaid Interest under this
DIP Note shall be due and payable as provided in Section 3 of this DIP Note. Payment of the Principal Amount and all accrued
but unpaid Interest and Assessments may be Accelerated upon the occurrence of an Event of Default as defined in the Purchase
Agreement or as otherwise provided for in this DIP Note. Upon request of the Maker, the Payee will furnish to the Maker a
letter setting forth the amount of Principal Amount, Interest and Assessments required to pay this DIP Note in full as of a
specified Pay Off Date.

          Section 3.         Interest
          Interest shall accrue on the unpaid Principal Amount from the date of this DIP Note through and including the Maturity
Date at the rate of nine percent (9.0%) per annum (“Interest”). All accrued but unpaid Interest shall be paid Monthly in arrears
on the last day of each Month (a “Payment Date”), commencing on September 30, 2021, and on the last day of each Month
thereafter until this DIP Note is paid in full. Notwithstanding the rate or rates of interest specified in the DIP Loan Agreement,
upon the occurrence of an Event of Default as defined in the DIP Loan Agreement, the Payee may elect, in the sole exercise of
its discretion, to impose the Default Interest Rate by giving written Notice of such election to the Maker (“Default Rate
Election”). In the event of a Default Rate Election, the interest rate on this DIP Note shall be a fixed rate per annum equal to
eighteen percent (18%) per annum (but in no event to exceed the Maximum Rate) (the “Default Interest Rate”), and the Default
Interest Rate shall continue to be the interest rate on this DIP Note until the Event of Default has been remedied or waived and
no other Default or Event of Default is continuing unremedied or unwaived, provided that the DIP Note has not been
Accelerated. Notwithstanding any provision of this DIP Note to the contrary: (i) in no event shall the interest rate on this DIP
Note be a rate per annum in excess of the maximum interest rate permissible under Applicable Law, and (ii) to the extent that
Interest (or other amounts paid with respect to this DIP Note that are deemed to be interest under Applicable Law) results in
interest payments in excess of those permitted under Applicable Law, such excess payments shall be applied first to the payment
of the unpaid Principal Amount, second to the payment of any other amounts due from the Maker to the Payee, and third, if no
other obligations are owing to the Payee, then refunded to the Maker. The Maker agrees that if such excess payments are
applied in the manner provided for in this paragraph, then to the fullest extent permitted by Applicable Law, Payee shall not be
subject to any penalty provided for by any Applicable Law relating to charging or collecting interest in excess of that permitted
by Applicable Law. Interest shall be calculated based upon the actual number of days elapsed over each Month, including any
additional days elapsed because the scheduled Payment Date fell on a day other than a Business Day.

         Interest charges will be calculated on amounts advanced hereunder on the actual number of days these amounts are
outstanding on the basis of a 360-day year, except for calculations of the Maximum Rate which will be based on the basis of a
365-day or 366-day year, as is applicable.


5130672_3
              Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 26 of 28


         Maker agrees that the Maximum Rate to be charged or collected pursuant to this DIP Note shall be the applicable
"weekly ceiling" specified in Chapter 303 of the Texas Finance Code, as may be amended, provided that Payee may rely on
other applicable laws, including without limitation the laws of the United States, for calculation of the Maximum Rate if the
application thereof results in a greater Maximum Rate. The provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving loan accounts and revolving tri-party accounts), or any amendment or successor thereto, shall not
apply to the DIP Note or the DIP Loan Agreement, or any of the Purchase Documents. As used herein, the term “Purchase
Documents” shall mean this DIP Note, the DIP Loan Agreement, the other Related Documents, and the Purchase Agreement.

           It is expressly stipulated and agreed to be the intent of Maker and Payee at all times to comply with the applicable
Texas law governing the maximum non-usurious rate or amount of interest payable on or in connection with the Obligations
(or applicable United States federal law to the extent that it permits Payee to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the applicable law is ever judicially interpreted so as to render usurious
any amount called for under the Purchase Documents, or contracted for, charged, taken, reserved or received with respect to
the Loan, or if the acceleration of the maturity of the Obligations or if any prepayment by Maker results in Maker having paid
any interest in excess of that permitted by law, then it is Maker's and Payee's express intent that all excess amounts theretofore
collected by Payee be credited on the principal balance of this DIP Note (or, if this DIP Note has been or would thereby be paid
in full, refunded to Maker), and the provisions of the Purchase Documents immediately be deemed reformed and the amounts
thereafter collectible thereunder reduced, without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount otherwise called for hereunder and thereunder. The
right to accelerate maturity of Obligations does not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration. All sums paid or agreed to be paid to Payee for the use, forbearance or detention of the
Obligations shall, to the extent permitted by applicable law, be amortized, prorated, allocated and spread throughout the full
term of the Obligations until payment in full so that the rate or amount of interest on account of the Obligations does not exceed
the applicable usury ceiling.

        Section 4.         Prepayments
        The Maker may prepay the Principal Amount under the Loan in whole or in part from time to time at any time before
the Maturity Date in not less than $100,000.00 increments.

          Section 5.        Late Payments
          A payment of Principal Amount, Interest, or Assessment shall be deemed to be in default if such payment is not made
prior to 2:00 p.m., Dallas, Texas time on the fifth day after such payment is due. The Payee may, in the sole exercise of its
discretion, by Notice to the Maker, assess a delinquency charge on the amount of any installment or other amount in default
for a period of not less than ten (10) days in an amount equal to the lesser of (i) $500.00 or (ii) 5% of the total amount of the
late installment or other amount. Such late fee shall be deemed to be an Assessment for purposes of this DIP Note. The Payee
may not assess a late fee with respect to any Payment Date after payment of this DIP Note is Accelerated.

          Section 6.       Payments
          Unless otherwise agreed by the Payee, all payments in connection with this DIP Note shall be made by check or wire
transfer of immediately available funds to the account of the Payee at or before 2:00 p.m. Dallas, Texas time on each Payment
Date. Any wire transfer received by the Payee after 2:00 p.m. Dallas, Texas time shall be deemed to have been received by the
Payee prior to such time on the next Business Day. In the event that any scheduled Payment Date falls on a day other than a
Business Day, the Payment Date shall be deemed to be the following Business Day, and such additional days shall be deemed
to have elapsed for purposes of computing Interest payable on such Payment Date.

         Section 7.         Remedies and Acceleration
         (a)       Remedies. Upon the occurrence of an Event of Default, the Payee shall have (i) all rights and remedies
granted to it under this DIP Note and the DIP Loan Agreement and (ii) all rights of a creditor under Applicable Law (including
the UCC). All such rights and remedies and the exercise thereof shall be cumulative. No exercise of any such rights and
remedies shall be deemed to be exclusive or constitute an election of remedies.
         (b)       Acceleration of Payment. Upon the occurrence and during the continuation of any Event of Default, the
Payee may, in the sole exercise of its discretion, elect to cause payment of this DIP Note to be Accelerated by giving Notice of
such election to the Maker. Once payment of this DIP Note has been Accelerated, such Acceleration may be revoked only by
the Payee, in the sole exercise of its discretion, by giving Notice of revocation to the Maker.
         (c)       Waiver of Default. No Default or Event of Default may be waived or shall be deemed to have been waived
except by an express Notice by the Payee to the Maker, and any such waiver shall be applicable only to the specific Defaults
or Events of Default expressly identified in such Notice and shall not be deemed to apply to any other or subsequent Default
or Event of Default. The Payee may grant or withhold any such waiver in the sole exercise of its discretion, and may condition

:5130672_1                                                    -2-
              Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 27 of 28


such waiver upon the payment by the Maker of a premium, the grant of additional security interests or the acceptance of other
terms and conditions under this DIP Note or the Purchase Agreement. No course of dealing by the Payee, or the failure,
forbearance or delay by the Payee in exercising any of its rights or remedies under this DIP Note, the Purchase Agreement or
any Related Document shall operate as a waiver of any Default or Event of Default or of any right of the Payee under this DIP
Note.

         (d) Confirmation of Bankruptcy Plan. The entry of either (i) a final, non-appealable order confirming a plan of
reorganization or liquidation or (ii) an order converting the case to one under Chapter 7 in Case No. 20-_____ pending in the
United States Bankruptcy Court for the Southern District of Texas shall constitute an Event of Default such that the amounts
due under this DIP Note shall be immediately due and payable.

          Section 8.         Waivers by Maker
          To the fullest extent permitted by Applicable Law, Maker waives with respect to this DIP Note: presentment; demand
and protest; and notice of presentment, intent to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal; and diligence in collection. Maker agrees that the Payee may release all or any
part of the collateral securing the payment of this DIP Note; any guarantor or surety with respect to this DIP Note, or any other
Maker from its obligation with respect to this DIP Note, all without Notice to Maker and without affecting in any way the
obligation of Maker under this DIP Note.

         Section 9.         Security for Payment
         Payment of this DIP Note is secured under the terms and subject to the conditions of the DIP Loan Agreement.
Nothing in this DIP Note shall be deemed to preclude the Payee from obtaining other or additional security for the payment of
this DIP Note, to require the Payee to elect remedies or proceed against any collateral or guaranty before Accelerating payment
of this DIP Note or to take any legal or other action to collect payment of this DIP Note.

         Section 10.      Collection and Assessment for Costs
         The Maker shall reimburse the Payee for all reasonable costs and expenses (including reasonable legal fees and
disbursements) incurred by the Payee in connection with the collection or attempted collection of the payment of this DIP Note
through legal proceedings or otherwise following an Event of Default. All such amounts shall be deemed to be Assessments
for purposes of this DIP Note.

        Section 11.      Amendment
        This DIP Note may not be amended, restated, supplemented or otherwise modified except by an express written
agreement executed and delivered by the Maker and the Payee. Compliance with the covenants and other provisions of this
DIP Note may not be waived except by an express written waiver signed and delivered by the Payee.

         Section 12.      Governing Law
         This DIP Note was negotiated in the State of Texas and accepted by the Payee in the State of Texas, the purchase
price for the Note shall be disbursed from the State of Texas, and all payments due under this DIP Note shall be paid
to Maker’s office in Dallas, Texas. The Maker agrees that the State of Texas has a substantial relationship to the
transactions evidenced hereby and further agrees that this DIP Note shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflicts of laws principles.

          Section 13.     Waiver of Jury Trial
          The Payee and the Maker, after consulting or having had the opportunity to consult with legal counsel,
knowingly, voluntarily and intentionally waive any right any of them may have to a trial by jury in any Litigation.
Neither the Payee nor the Maker shall seek to consolidate, by counterclaim or otherwise, any Litigation in which a jury
trial has been waived with any other Litigation in which a jury trial cannot be or has not been waived. These provisions
shall not be deemed to have been modified in any respect or relinquished by either the Payee or the Maker except by
written instrument executed by them.

         Section 14.     Consent to Jurisdiction, Venue and Service of Process
         The Payee and the Maker, each after having consulted or having had the opportunity to consult with legal
counsel, hereby knowingly, voluntarily, intentionally, and irrevocably: (i) consents to the jurisdiction of the District
Court of Nueces County, Texas, the United States District Court for the Southern District of Texas, and the United
States Bankruptcy Court for the Southern District of Texas with respect to any Litigation; (ii) waives any objections to
the venue of any Litigation in either such court; (iii) agrees not to commence any Litigation except in either of such
courts and agrees not to contest the removal of any Litigation commenced in any other court to either of such courts;

:5130672_1                                                   -3-
             Case 20-20272 Document 4 Filed in TXSB on 08/18/20 Page 28 of 28


(iv) agrees not to seek to remove, by consolidation or otherwise, any Litigation commenced in either of such courts to
any other court; and (v) waives personal service of process in connection with any Litigation and consents to service of
process by registered or certified mail, postage prepaid, addressed as provided in the Purchase Agreement. Unless the
Parties agree otherwise, all discovery shall be conducted in Dallas, Texas and each party shall bear its own expenses in
connection therewith. These provisions shall not be deemed to have been modified in any respect or relinquished by
either the Payee or the Maker except by written instrument executed by each of them.

     Section 15. FINAL AGREEMENT.
     THIS DIP NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE MAKER AND THE PAYEE AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


         IN WITNESS WHEREOF, this DIP Note has been executed and delivered by and on behalf of Maker, effective as of
the Date of Note set forth above.

                                                  “MAKER”

                                                  Iron Horse Tools, L.L.C.



                                                  By:

                                                  Its:




:5130672_1                                               -4-
